Exhibit 10.7

[*.*] CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[*.*].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

PETROLEUM PRODUCT SALE AGREEMENT

[Unbranded-Term-Rack]

This Petroleum Product Sale Agreement (“Agreement”), dated to be effective as of
May 1, 2013 (the “Effective Date”), is entered into by and between CST MARKETING
AND SUPPLY COMPANY (“Buyer”), and VALERO MARKETING AND SUPPLY COMPANY
(“Seller”). Each of Buyer and Seller is referred to herein individually as a
“Party” and collectively, as the “Parties.”

1. Term. The term of this Agreement (the “Term”), shall be from the Effective
Date through April 30, 2028 (the “Expiration Date”); provided however, that for
each retail station listed on Exhibit A (“Site”), the term for that Site will
end on the “Site Expiration Date” listed on Exhibit A for that Site.

2. Purchase and Sale. Seller agrees to sell and deliver to Buyer, and Buyer
agrees to purchase and receive from Seller, the product or products described on
Exhibit A (collectively, the “Products”, and each individually, a “Product”), in
accordance with the terms and provisions of this Agreement. Seller’s obligations
under this Agreement are expressly conditioned upon Buyer satisfying Seller’s
credit and other financial requirements.

3. General Terms and Conditions. The general terms and conditions set forth on
the attached Exhibit B are incorporated herein for all purposes.

4. Volume Requirements; Delivery Point. In each calendar month during the Term,
Seller agrees to Sell, and Buyer agrees to purchase, not less than 85% and not
more than 115% (the “Volume Range”) of the ratable monthly volume (the “Monthly
Volume”), allocated to each Site that has not yet reached its Site Expiration
Date, at each of the relevant terminal locations set forth on Exhibit A (each, a
“Delivery Point”), where each Product will be delivered FCA to Buyer. The volume
of Product purchased will be determined solely by the amount set forth on the
net bill of lading generated at the Delivery Point. Exhibit A will be updated by
mutual agreement of the Parties in accordance with the terms set forth in the
Master Agreement, dated May 1, 2013, between the Parties (the “Master
Agreement”).

5. Price and Payment. Buyer agrees to pay Seller, at the prices specified in
Section 5.3 of the Master Agreement (the “Price”), for all Products purchased
under this Agreement within 10 days after the date of the relevant bill of
lading. Notwithstanding anything to the contrary contained herein, or contained
in any other agreement between the Parties, Buyer shall pay to Seller on demand
amounts equivalent to any and all (collectively, the “Fees”): Taxes, duties,
charges, and fees, and any and all increases thereon which are now or hereafter
imposed, directly or indirectly, on, against, in respect of, or measured by the
Products, or any material contained in the Products, or the inspection,
production, manufacture, sale, purchase, storage, transportation, delivery, or
other handling of the Products or material contained in the Products, or any
feature thereof, or otherwise relating to this Agreement. Fees are not included
in the Price and will be billed as a separate line item on each invoice.

6. Default; Termination. This Agreement may be terminated by either party upon
thirty (30) days written notice for a material failure by the other party to
comply with the terms and conditions of this Agreement, specifically including,
but not limited to, the failure of Buyer to purchase Products within the Volume
Range (in which case, Seller may, in its discretion, either terminate this
Agreement in its entirety or with respect to the relevant Delivery Point at
which Buyer is failing to purchase within the Volume Range).

 

Petroleum Product Sale Agreement - CUSTOM   Page 1   CST MARKETING AND SUPPLY
COMPANY  



--------------------------------------------------------------------------------

7. Underlifting & Overlifting. In addition to any other rights that Seller may
have under this Agreement as a result of Buyer’s failure to purchase Products
within the Volume Range:

a. If Buyer fails to purchase at least 85% of the Monthly Volume for a given
Product at a given Delivery Point, at Seller’s sole discretion, upon written
notice to Buyer (the “Underlift Notice”), Seller may reduce the Monthly Volume
thereafter required to be sold and delivered by Seller to Buyer to the actual
amount purchased by Buyer (the “Adjusted Monthly Volume”), which amount will be
stated in the Underlift Notice.

b. If, Buyer purchases more than 115% of the Monthly Volume for a given Product
at a given Delivery Point in a given month (a “Lifting Month”), Seller, by
delivering a written notice to Buyer (the “Overlift Notice”), may, but is not
required to, impose an additional per gallon charge (the “Overlift Charge”), on
Product purchased in excess of the Lifting Month’s Monthly Volume (the
“Overlifted Volume”). For purposes of calculating the Overlift Charge, the
applicable Overlifted Volume shall be rounded up to the next number divisible by
10,000. Alternatively, if and as specified in the Overlift Notice, Seller may
impose the Overlift Charge on a daily basis or weekly basis, meaning that the
Overlift Charge must be paid for each gallon of Product purchased by Buyer
during the Lifting Month that exceeds: (a) a daily ratable volume set forth in
the Overlift Notice after the date set forth in the Overlift Notice; or (b) a
weekly ratable volume set forth in the Overlift Notice after the date set forth
in the Overlift Notice. Buyer agrees to pay the Overlift Charge, if imposed by
Seller in accordance with this section. The Overlift Charge shall be in addition
to all other amounts owed by Buyer under the Agreement.

8. Miscellaneous.

a. Notices. All notices required by, permitted by or otherwise related to this
Agreement shall be in writing and sent by facsimile, overnight courier, hand,
registered or certified mail, return receipt requested with all postage fully
paid to the relevant Party at the address set forth below the signature block
below. A Party may change or provide additional notice information to the other
by giving notice in accordance with this section. A notice shall be deemed to
have been received by a Party: (i) if delivered by hand or sent by overnight
courier, on the day of delivery if a Business Day, or if not a Business Day, on
the immediately following Business Day, (ii) if sent by registered or certified
mail, return receipt requested, on the date of receipt, and (iii) if transmitted
by facsimile, at the time of transmission with answer back confirmation of
receipt.

b. Counterparts; Facsimile Signatures. The Parties may execute this Agreement in
multiple counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement. The signatures of all of the
Parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile or electronically scanned transmittal is
effective execution for all purposes under this Agreement.

Buyer and Seller have executed this Agreement to be effective for all purposes
as of the Effective Date.

 

BUYER:     SELLER: CST MARKETING AND SUPPLY COMPANY     VALERO MARKETING AND
SUPPLY COMPANY By:       /s/ Kimberly S. Bowers     By:       /s/ Joseph W.
Gorder Name:   Kimberly S. Bowers     Name:   Joseph W. Gorder Title:   Chief
Executive Officer & President     Title:   President         Notice to Buyer:  
  Notice to Seller: CST MARKETING AND SUPPLY COMPANY     VALERO MARKETING AND
SUPPLY COMPANY Attn: Marketing     Attn: Wholesale Marketing - Unbranded Sales
One Valero Way, Building D     One Valero Way San Antonio, Texas 78249-1616    
San Antonio, Texas 78249 Fax:    210-345-3456     Fax:    210-370-4691

 

Petroleum Product Sale Agreement - CUSTOM   Page 2   CST MARKETING AND SUPPLY
COMPANY  



--------------------------------------------------------------------------------

EXHIBIT A

TO

PETROLEUM PRODUCT SALE AGREEMENT

 

GASOLINE

Site

   City   ST  

Primary

  

Secondary

   Annual   Jan   Feb   Mar   Apr   May   Jun   Jul   Aug   Sep   Oct   Nov  
Dec   Site Exp
Date                        [*.*]                

Total

                            

DIESEL

Site

   City   ST  

Primary

  

Secondary

   Annual   Jan   Feb   Mar   Apr   May   Jun   Jul   Aug   Sep   Oct   Nov  
Dec   Site Exp
Date

[*.*]

   [*.*]   [*.*]   [*.*]    [*.*]    [*.*]   [*.*]   [*.*]   [*.*]   [*.*]  
[*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   3/31/23

[*.*]

   [*.*]   [*.*]   [*.*]    [*.*]    [*.*]   [*.*]   [*.*]   [*.*]   [*.*]  
[*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   3/31/23

[*.*]

   [*.*]   [*.*]   [*.*]    [*.*]    [*.*]   [*.*]   [*.*]   [*.*]   [*.*]  
[*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   3/31/23

Total

   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]   [*.*]
  [*.*]   [*.*]   [*.*]  

[End of Exhibit A]

 

Petroleum Product Sale Agreement - CUSTOM   EXHIBIT A CST MARKETING AND SUPPLY
COMPANY  



--------------------------------------------------------------------------------

EXHIBIT B

TO

PETROLEUM PRODUCT SALE AGREEMENT

General Terms and Conditions for Petroleum Product Purchases/Sales

1. Composition of Agreement. These General Terms and Conditions for Petroleum
Product Purchases/Sales (the “General Terms”) shall apply to the agreement
between Valero Marketing and Supply Company (“Valero”) and Buyer to which these
General Terms are attached or specifically incorporated by reference. As used in
this Agreement, “Special Provisions” means all provisions of this Agreement
(including any amendments) except the General Terms. If there is a conflict
between the Special Provisions and the General Terms, the Special Provisions
will govern. The Special Provisions and the General Terms are referred to
collectively as the “Agreement”. Capitalized terms which are used but not
otherwise defined in these General Terms shall have the meanings ascribed to
them in the Special Provisions.

2. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) “Affiliate” means any entity that, directly or indirectly, controls, is
controlled by, or is under common control with the referenced entity, including
the referenced entity’s parent. In this definition, “control” means the power to
direct the management and policies of an entity, directly or indirectly, whether
through the ownership of voting securities, by contract, or otherwise.

(b) “API” means American Petroleum Institute.

(c) “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree (including, without limitation, any
consent decree), permit, approval, license, requirement, or other governmental
restriction or any similar form of decision of, or any provision or condition of
any permit, license or other operating authorization issued under any of the
foregoing by, or any determination by any Governmental Authority having or
asserting jurisdiction over the matter or matters in question, whether now or
hereafter in effect and in each case as amended (including without limitation,
all of the terms and provisions of the common law of such Governmental
Authority), as interpreted and enforced at the time in question.

(d) “ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.

(e) “Barrel” and “BBL” means 42 US Gallons measured at 60 degrees Fahrenheit.

(f) “BPD” means Barrels per Day.

(g) “Business Day” means a day on which banks are open for general commercial
business in New York, New York.

(h) “Carrier” means, either Buyer or a third party hired by Buyer, who takes
possession of Product when purchased from Seller under this Agreement.

(i) “Day” means a period of 24 consecutive hours, beginning and ending at
00:00:01 San Antonio, Texas time.

(j) “Force Majeure” means any cause or event reasonably beyond the control of a
Party, including (but without limiting the generality of such term): acts of
god, perils of the sea, fire, delay of the performing vessel arising from
breakdown or adverse weather, accidents at, closing of, or restrictions upon the
use of mooring facilities, docks, ports, pipelines, harbors, or other
navigational or transportation mechanisms, war (declared or undeclared),
military operations, blockade, revolution, disruption or breakdown of or
explosions or accidents to wells, storage plants, refineries, terminals,
machinery or other facilities, trade restriction, strike, lockouts, or a dispute
or difference with workers, labor shortage requests, orders or actions of any
government, or by any person purporting to represent a government, or any other
cause of a similar nature as described herein not reasonably within the control
of the respective parties.

(k) “Gallon” means a U.S. gallon of 231 cubic inches at 60 degrees Fahrenheit
(60°F).

 

Petroleum Product Sale Agreement - CUSTOM   EXHIBIT B - Page 1 CST MARKETING AND
SUPPLY COMPANY  



--------------------------------------------------------------------------------

(l) “Governmental Authority” means any federal, state, local, foreign
government, any provincial, departmental or other political subdivision thereof,
or any entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

(m) “Guarantor” means, with respect to a Party, a third party who has guaranteed
one or more obligations of the Party under this Agreement.

(n) “Incoterms” shall mean the 2010 edition of the trade terms published by the
International Chamber of Commerce which shall apply to this Agreement to the
extent that they do not conflict with the provisions of this Agreement. “DAP”
and “FCA” and any other Incoterms used in this Agreement shall have the meanings
given to them in the Incoterms.

(o) “Independent Inspector” means a duly licensed person or firm, appointed as
agreed by Seller and Buyer, that performs a quantity or quality determination
with respect to the Products received or delivered hereunder.

(p) “Insolvency Event” means that a Party, or a Guarantor of that Party:
(i) files a petition, or otherwise commences or authorizes the commencement of a
proceeding or case, under any bankruptcy, reorganization, or similar law for the
protection of creditors; (ii) has a petition filed, or proceeding commenced,
against it under any bankruptcy, reorganization, or similar law for the
protection of creditors; (iii) files a petition, or has a petition presented
against it, for its winding-up or liquidation; (iv) makes a general assignment,
arrangement or composition with, or for the benefit of, its creditors;
(v) seeks, or becomes subject to, the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for all or substantially all of its assets; (vi) has a secured
party take possession of all or substantially all of its assets, or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all of its assets;
(vii) becomes insolvent or incapable of paying its debts as they fall due, by
acceleration or otherwise; (viii) fails to give adequate security for, or
assurance of, its ability to perform its obligations hereunder within three
(3) business days after a reasonable request therefor; (ix) takes any other
action to authorize any of the foregoing; or (x) otherwise becomes bankrupt or
insolvent (however evidenced).

(q) “Interest Rate” means an annual rate (based on a 360-day year) equal to the
lesser of: (i) two percent (2%) over the prime rate as published under “Money
Rates” in the Wall Street Journal in effect at the close of the Business Day on
which payment was due and (ii) the maximum rate permitted by Applicable Law.

(r) “Month” means a period beginning at the first Day of the calendar month and
ending at the same hour on the first Day of the next succeeding calendar month.

(s) “Taxes” means any and all foreign, federal, state and local taxes, duties,
fees and charges of every description, including all motor fuel, excise,
gasoline, aviation fuel, special fuel, diesel, environmental, spill, gross
earnings or gross receipts and sales and use taxes, however designated, paid or
incurred with respect to the purchase, storage, exchange, use, transportation,
resale, importation, exportation or handling of the Products; provided, however,
that “Taxes” does not include: (i) any tax imposed on or measured by net
profits, gross or net income, or gross receipts (excluding, for the avoidance of
doubt, any transaction taxes such as sales, use, gross earnings or gross
receipts or similar taxes that are based upon gross receipts, gross earnings or
gross revenues received only from the sale of petroleum products); (ii) any tax
measured by capital value or net worth, whether denominated as franchise taxes,
doing business taxes, capital stock taxes or the like; (iii) business license or
franchise taxes or registration fees; or (iv) any ad valorem or personal
property taxes.

3. Title and Risk of Loss. For Product sold FCA at a designated terminal, title
and risk of loss shall pass from Seller to Buyer as the Product passes the inlet
manifold of the tank truck in the case of bottom loading or the outlet flange of
the loading terminal’s flexible hose, in the case of gravity fed top loading
tank trucks. For Product sold DAP, title and risk of loss shall pass from Seller
to Buyer on the arrival of the tank truck at the agreed location designated by
Buyer.

 

Petroleum Product Sale Agreement - CUSTOM   EXHIBIT B - Page 2 CST MARKETING AND
SUPPLY COMPANY  



--------------------------------------------------------------------------------

4. Payment Terms.

(a) Payments. Any payments hereunder shall be made to Seller pursuant to the
payment terms set forth in the Special Provisions. All payments shall be made
without offset, discount, deduction or counterclaim by wire transfer of
immediately available funds on or before the payment due date, as set forth in
the Special Provisions.

(b) Required Documentation. In addition to any documentation required by
Applicable Law supporting documentation shall be as follows:

(1) Invoice (facsimile acceptable).

(2) Truck bill of lading.

(3) Certificate of quality or Independent Inspector’s quality report (facsimile
acceptable).

(c) Interest. Any amount payable under this Agreement shall, if not paid when
due, bear interest from the payment due date until, but excluding the date
payment is received at the Interest Rate.

(d) Split Weekend Clause. If the payment due date falls on a Sunday, or on a
Monday that is not a Business Day in the place where payment is to be made,
payment shall be made in immediately available funds to Seller on the next
Business Day after such payment due date. If the payment due date falls on a
Saturday, or on a non-Business Day other than a Monday in the place where
payment is to be made, payment shall be made in immediately available funds to
Seller on the last Business Day prior to such payment due date.

5. Financial Responsibility. Expressly subject to the provisions of Section 5.6
of the Master Agreement, if sufficient credit for the transactions under this
Agreement is not approved by the Seller’s Credit Department, within seven
(7) days before the first delivery date, or thereafter if sufficient credit has
been provided and the Buyer either exceeds such credit limit or the Seller has
reasonable grounds for insecurity as to the Buyer’s creditworthiness or
performance hereunder, the Seller may, in its reasonable discretion require the
Buyer to: (i) prepay Seller the full amount according to Seller’s invoice for
any deliveries of Product by wire transfer of immediately available funds at
least two (2) Business Days prior to the delivery date; (ii) increase the amount
of the Letter of Credit (as defined and provided in Section 5.6 of the Master
Agreement); or (iii) provide some other form of credit support reasonably
acceptable to Seller. In the event the above requirements have not been
satisfied within the specified time limits, Seller shall have the option of
terminating this Agreement and/or suspending its performance under this
Agreement until Buyer provides such payment. Seller’s delivery of Product
hereunder prior to Buyer making payment or posting the letter of credit as
provided above, shall not operate as a waiver of Seller’s rights to immediately
impose the credit support obligations under this Section 5 or at any future time
prevent Seller from promptly exercising any other option, right or remedy that
it may have under the terms of this Agreement.

6. Quantity and Quality, Determination and Claims.

(a) Specifications. The Products sold or transferred under this Agreement shall
conform to the specifications set forth in the Special Provisions, taking into
account any stated tolerances. Product delivered by pipeline shall conform to
the transporting pipeline’s specifications.

(b) Measurement. The quantity of the Products shall be determined in accordance
with the latest established API/ASTM standards for the method of delivery.
Unless otherwise specified elsewhere in this Agreement, all volumes shall be
temperature corrected to 60ºF in accordance with the latest supplement or
amendment to ASTM-IP petroleum measurement tables (ASTM designated D#1250, table
6(b)). Metering systems shall conform to the API/ASTM Standards then in effect
relative to meter calibration/accuracy. The Party responsible for the meters or
temperature probes used for measurement under this Agreement shall ensure that
such meters and temperature probes are calibrated and proved according to
applicable API/ASTM Standards, but in any event, not less frequently than once
every six (6) months. If the other Party has reasonable cause, it will have the
right to independently certify, at its own expense, the calibration of such
meters and temperature probes.

(c) Quantity. The quantity of Product shall be determined using the loading
terminal’s tank gauges or weigh scales and evidenced by bill of lading(s) or in
accordance with the standard practice in use at the loading terminal at the time
of loading and that quantity shall be used to calculate Seller’s invoice.

 

Petroleum Product Sale Agreement - CUSTOM   EXHIBIT B - Page 3 CST MARKETING AND
SUPPLY COMPANY  



--------------------------------------------------------------------------------

(d) Quality. The quality of the Products shall be determined in accordance with
the latest established API/ASTM standards. If available, quality of Product
shall be determined by an automatic, volumetric in-line sampler that has been
certified and proven per API standards. If an in-line sampler is not available
or has not been certified and proven, quality shall be determined, as
applicable, pursuant to a volumetric composite of the static shore tanks at the
loading terminal before transfer into the receiving equipment as evidenced by
the Independent Inspector’s report.

(e) Inspection. Each Party shall have the right to have a representative present
at the time of loading, discharge, gauging and measurement. Such representative
must comply with any applicable facility’s safety procedures or requirements. If
the Independent Inspector is present, however, the independent inspector’s
gauges, tests, and measurements will be binding upon the Parties absent fraud or
manifest error. Unless otherwise agreed, the cost of the Independent Inspector
will be shared equally by the Parties. The Parties shall instruct the
Independent Inspector to obtain and retain appropriate samples of the Products
for a period of ninety (90) days from the date of measurement. Representative
samples customarily shall be taken from the storage tanks from which delivery is
made or by an in-line sampler.

(f) Quality Claims. Any claim regarding the quality or quantity of any Products
delivered shall be waived unless submitted to the Seller in writing, together
with supporting documentation and reasonable details of the facts on which the
claim is based, within thirty (30) days after the date of delivery. The delivery
date shall be determined by the bill of lading or other shipping document as
appropriate for the delivery method.

7. Warranties. The Seller represents and warrants that: (a) as of the date of
delivery of the Products hereunder, Seller has good title to the Products sold
and delivered, free and clear of any liens or encumbrances, other than taxes
that are due by Buyer and governmental and statutory liens securing payments not
yet due and payable; (b) Seller has full right and authority to transfer such
title of such Products to Buyer; and (c) the Products conform to the
Specifications. EXCEPT FOR THOSE EXPRESSLY STATED IN THIS AGREEMENT, NEITHER
BUYER NOR SELLER MAKES ANY OTHER REPRESENTATIONS, GUARANTEES OR WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY AND THAT
OF FITNESS FOR A PARTICULAR PURPOSE, AS APPLICABLE. NOTWITHSTANDING ANY COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE (OR LACK THEREOF)
INCONSISTENT HEREWITH, SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS, GUARANTEES OR WARRANTIES, EXPRESS OR IMPLIED, OF
MERCHANTABILITY OR FITNESS OF THE PRODUCT FOR A PARTICULAR PURPOSE.

8. Deliveries. Seller shall make and Buyer shall receive deliveries as set forth
in the Special Provisions. At the time of delivery, Seller shall prepare and
furnish the Buyer with copies of bills of lading and other shipping papers.
Buyer shall provide adequate and safe equipment for the acceptance of Products
sold to and purchased by Buyer hereunder. Seller reserves the right to refuse
delivery into any equipment or facility which Seller deems unsafe or
unsatisfactory to receive such deliveries. For deliveries of Product into truck,
no Carrier will be entitled to access each relevant terminal unless and until
the Carrier enters into a Facility Access Agreement with the operator thereof
and provides all necessary documentation, including, without limitation,
certificates evidencing required insurance coverages, as required thereby, in
the operator’s discretion. In addition, Buyer shall only take such delivery
during the delivering facility’s usual business hours.

9. Hazard Warning Responsibility. Seller shall provide to Buyer a Material
Safety Data Sheet for each Product delivered hereunder. Buyer acknowledges that
there may be hazards associated with the loading, unloading, transporting,
handling or use of the Product sold hereunder, which may require that warnings
be communicated to or other precautionary action taken with all persons
handling, coming into contact with, or in any way concerned with the Products
sold hereunder. Buyer assumes as to its employees, independent contractors and
subsequent purchasers of the Product sold hereunder all responsibility for all
such necessary warnings or other precautionary measures relating to hazards to
person and property associated with the Product sold hereunder and, furthermore,
Buyer shall defend at its own expense, indemnify fully and hold harmless Seller
and its Affiliates and its and their agents, officers, directors, employees,
representatives, successors and assigns from and against any and all Losses
arising out of or in any manner related to Buyer’s failure to provide necessary
warnings or other precautionary measures in connection with the Product sold
hereunder as provided above.

 

Petroleum Product Sale Agreement - CUSTOM   EXHIBIT B - Page 4 CST MARKETING AND
SUPPLY COMPANY  



--------------------------------------------------------------------------------

10. Compliance with Applicable Laws.

(a) General. Seller and Buyer each agree to comply fully in the performance of
this Agreement with all Applicable Laws, including, but not limited to, all
effective federal, state, and local regulations applicable to fuels and
additives covered by this Agreement, including, but not limited to, volatility
requirements, requirements for oxygenated and reformulated gasoline, and low
sulfur requirements, and hereby certifies and warrants that any Product
delivered under this Agreement complies with the applicable standards and
requirements when delivered to the Buyer. Buyer shall sell, offer for sale,
dispense, supply, offer for supply, and transport in compliance with all such
federal, state, and local regulations.

(b) Product Compliance. Seller hereby certifies that any Product delivered under
this Agreement is in compliance with the standards applicable to the delivery
location when delivered to the Buyer. For each delivery of gasoline, Seller
shall provide to Buyer a certificate of analysis, a bill of lading, a delivery
ticket, or a loading ticket that certifies that the gasoline is in compliance
with federal and state Reid Vapor Pressure requirements applicable at the time
of delivery. For each delivery of reformulated and conventional gasoline, Seller
shall provide a product transfer document containing the information required
under federal regulations, specifically 40 C.F.R. sections 80.77, 80.106,
80.158, and 80.171 as such regulations may be modified from time to time.

11. Taxes.

(a) General. Unless otherwise specifically provided in this Agreement, Seller
shall be liable for any and all Taxes with respect to the Products delivered
hereunder, the taxable incident of which occurs before the transfer of title to
the Products to Buyer. Unless otherwise specifically provided in this Agreement,
Buyer shall be liable for any and all Taxes with respect to the Products
delivered hereunder, the taxable incident of which occurs after transfer of
title to the Products to Buyer. Unless specifically provided in the Agreement,
any and all Taxes the taxable incident of which is the transfer of title,
regardless of the character, method of calculation or measure of the levy or
assessment, shall be paid by the Party upon which the Tax is imposed by the
applicable taxing authority. To the extent a Party (herein referred to as “Party
X”) is required by Applicable Law to pay or remit certain Taxes on behalf of the
other Party (herein referred to as “Party Y”) or Party X otherwise pays Taxes
for which Party Y is liable, Party Y shall reimburse Party X to the extent Party
X paid such Taxes. Party Y’s reimbursements of Taxes to Party X shall be grossed
up as necessary to return to Party X, after payment of any taxes thereon, the
amount actually paid by Party X. A Party shall not be responsible for any
penalties or interest related to the obligations of the other Party in respect
of Taxes to the extent such penalties or interest accrue based on the actions or
inactions of the other Party. If any ad valorem or personal property taxes are
assessed against Products sold hereunder, the Party having title to the Products
at the time such tax liability is assessed shall be responsible for payment of
such taxes.

(b) Exemption; Tax Forms. If Buyer claims exemption from any of the aforesaid
Taxes, then Buyer, in lieu of payment of or reimbursement of such Taxes to
Seller, shall furnish Seller with a properly completed and executed exemption
certificate in the form prescribed by the appropriate taxing authority. Buyer
shall promptly notify Seller in writing of any change in the status of its
exemption. Each Party shall provide to the other Party a properly executed
Internal Revenue Service Form W-9 (or successor form), as appropriate, upon the
execution of this Agreement and subsequently if the information in such form
becomes materially inaccurate or such form expires or becomes obsolete. Each
Party further agrees to promptly deliver to the other Party any other tax form
or certificate reasonably requested by the other Party.

12. [Intentionally deleted]

13. Indemnity. SELLER AND BUYER MUTUALLY COVENANT TO AND SHALL PROTECT, DEFEND,
INDEMNIFY AND HOLD EACH OTHER AND THEIR RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, AGENTS AND CONTRACTORS HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, SUITS, LOSSES (INCLUDING WITHOUT LIMITATION, COSTS OF DEFENSE,
ATTORNEYS’ FEES, PENALTIES AND INTEREST), DAMAGES, CAUSES OF ACTION AND
LIABILITY OF EVERY TYPE AND CHARACTER WITHOUT REGARD TO AMOUNT (TOGETHER,
“LOSSES”) CAUSED BY, ARISING OUT OF OR RESULTING FROM THE ACTS OR OMISSIONS OF
NEGLIGENCE OR WRONGDOING OF SUCH INDEMNIFYING PARTY, ITS OFFICERS, EMPLOYEES,
CONTRACTORS OR AGENTS WITH RESPECT TO THE PURCHASE, SALE OR EXCHANGE OF PRODUCTS
HEREUNDER, EXCEPT TO THE EXTENT SUCH LOSSES ARE CAUSED BY, ARISE OUT OF OR
RESULT FROM THE ACTS OR OMISSIONS OF NEGLIGENCE OR WRONGDOING OF THE INDEMNIFIED
PARTY.

 

Petroleum Product Sale Agreement - CUSTOM   EXHIBIT B - Page 5 CST MARKETING AND
SUPPLY COMPANY  



--------------------------------------------------------------------------------

14. Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, SPECIAL OR PUNITIVE DAMAGES, OR
FOR LOST PROFITS, WHICH ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
PERFORMANCE OR BREACH THEREOF WHETHER IN CONTRACT, TORT OR OTHERWISE. EXCEPT FOR
A BREACH BY SELLER OF ITS WARRANTY OBLIGATIONS UNDER SECTION 7 ABOVE, SELLER
SHALL NOT BE LIABLE TO BUYER FOR ANY DAMAGES OR LOSSES RESULTING FROM BUYER’S OR
BUYER’S EMPLOYEE’S, CUSTOMER’S, CONTRACTOR’S OR AGENT’S ACTIONS OR INACTIONS
FOLLOWING DELIVERY OF THE PRODUCT FROM SELLER TO BUYER HEREUNDER, INCLUDING
WITHOUT LIMITATION THE IMPROPER USE OF THE PRODUCT. EACH PARTY’S RECOVERY WITH
RESPECT TO ANY CLAIM, LOSS, EXPENSE, OBLIGATION OR LIABILITY HEREUNDER, OR
PURSUANT TO THE TERMS HEREOF OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, SHALL BE LIMITED TO DIRECT DAMAGES FLOWING FROM ANY BREACH BY THE OTHER
PARTY OF THIS CONTRACT, INCLUDING WITHOUT LIMITATION ANY DIRECT DAMAGES ARISING
FROM A BREACH BY SELLER OF ITS WARRANTY OBLIGATIONS IN SECTION 7 ABOVE. Further,
any actions to enforce any rights or obligations under this Agreement must be
filed in court against the other party no later than one (1) year after the date
on which the alleged breach of this Agreement occurred.

15. Force Majeure.

(a) Effect of Force Majeure. Neither Party shall be liable to the other Party if
it is rendered unable by an event of Force Majeure to perform in whole or in
part any obligation or condition under this Agreement, for so long as the event
of Force Majeure exists and to the extent that performance is hindered by the
event of Force Majeure; provided, however, that the Party unable to perform
shall use commercially reasonable efforts to avoid or remove the event of Force
Majeure (provided, however, no Party shall be compelled to resolve any strikes,
lockouts or other industrial disputes other than as it shall determine to be in
its best interests). During the period that a Party’s performance of its
obligations under this Agreement has been suspended in whole or part by reason
of an event of Force Majeure, the other Party likewise may suspend the
performance of all or part of its obligations to the extent that such suspension
is commercially reasonable, except for any payment and indemnification
obligations arising prior to the occurrence of such Force Majeure event.

(b) Notice. If the event of Force Majeure renders either Party unable, in whole
or in part, to carry out its obligations under this Agreement, such Party (the
“Notifying Party”) must give the other Party (the “Noticed Party”) notice and
full particulars in writing as soon as practicable after the occurrence of the
causes relied upon, or give notice by telephone and follow such notice with a
written confirmation within forty-eight (48) hours.

(c) Termination. In the event that the period of suspension due to a Force
Majeure event shall continue in excess of 30 days from the date that notice of
such event is given, and so long as such event is continuing, either Party, in
its sole discretion, may terminate such affected transaction by written notice
to the other Party, and neither Party shall have any further liability to the
other Party in respect of such transaction except for the rights and remedies
previously accrued.

16. Default.

(a) Event of Default. The following shall constitute a default under this
Agreement (each, an “Event of Default”): (i) a Party (the “Non-Performing
Party”), or if the obligations of a Party are guaranteed by another party (the
“Guarantor”), the Guarantor of such Party fails to make any required payment
under this Agreement when due, and that failure continues for three (3) Business
Days after receipt of written notice from the other Party (the “Other Party”);
(ii) the Party or its Guarantor fails to comply with any other term, provision
or covenant of this Agreement, including the Seller’s failure to deliver Product
and Buyer’s failure to take delivery of Product, each in accordance with the
terms and conditions of this Agreement, and shall not cure, or have commenced to
cure and pursue completion of the cure with due diligence, such failure within
ten (10) Business Days after receipt of written notice from the other Party;
(iii) the Party or its Guarantor is dissolved, or has a resolution passed for
its winding-up,

 

Petroleum Product Sale Agreement - CUSTOM   EXHIBIT B - Page 6 CST MARKETING AND
SUPPLY COMPANY  



--------------------------------------------------------------------------------

official management or liquidation, other than pursuant to a consolidation,
amalgamation or merger; (iv) the Party or its Guarantor merges or becomes
consolidated with any other entity, or transfers, by any means, all or
substantially all of its assets to another entity which results in the
creditworthiness of the surviving or transferee entity being materially weaker
than that of the Non-Performing Party immediately prior to such action, as
reasonably determined by the Other Party; (v) the Party or its Guarantor
affirms, disclaims, repudiates or rejects, in whole or in part, or challenges
the validity of any guaranty issued by the Guarantor; or (vi) an Insolvency
Event occurs with respect to either Party or its Guarantor.

(b) Seller Failure to Deliver. Unless excused by an event of Force Majeure or an
event set forth in Section 17 or Section 18 of these General Terms, or Buyer’s
failure to perform, if the Event of Default is the result of Seller’s failure to
deliver Product, Seller shall pay to Buyer, on the date payment would otherwise
be due in respect of the month in which the failure occurred, an amount for each
Gallon/Barrel (as applicable) of the Product of such deficiency equal to:
(i) the market price at which Buyer, acting in a commercially reasonable manner,
is able, or absent an actual purchase, would be able (FOB at the Terminal) to
purchase or otherwise accept comparable supplies of the Product of comparable
quality as determined by Buyer in a commercially reasonable manner, plus
(1) costs reasonably incurred by Buyer in purchasing such substitute Product and
(2) additional transportation charges, if any, reasonably incurred by Buyer as a
result of taking delivery of substitute Product at a location other than the
Terminal, minus (ii) the price agreed to for the relevant transaction; except
that if such difference is zero or negative, then neither Party shall have any
obligation to make any deficiency payment to the other.

(c) General Remedies. Upon the occurrence of an Event of Default, the Other
Party may do any one or more of the following, without limiting any other rights
and remedies that may be available to the Other Party under this Agreement or
otherwise: (i) apply any prepayments made, or performance assurance posted under
this Agreement, by the Non-Performing Party to the Other Party against any
amounts that are owed to the Other Party under this Agreement; (ii) if the Other
Party is Seller, suspend deliveries until all amounts due for all previous
deliveries to Buyer have been paid in full; provided, however, to the extent the
Other Party sustains actual direct damages related to the suspension of
deliveries of Product(s), the Non-Performing Party shall pay such actual direct
damages to the Other Party; (iii) if the Other Party is Seller, place the
Non-Performing Party on a pre-pay basis; and (iv) terminate this Agreement or
any Transaction upon giving written notice to the Non-Performing Party.

(d) Liquidation and Termination. If an Insolvency Event occurs to either Party,
the Other Party, and its Affiliates shall, in their sole discretion, have the
further right to liquidate this Agreement and any other “Forward Contracts” (as
defined below) between any of them and the Non-Performing Party by notice in
writing to the Non-Performing Party. As used herein, the term “Liquidated
Contracts” means this Agreement, and any other “Forward Contracts” between the
Other Party and/or any of its Affiliates and the Non-Performing Party that are
actually liquidated as provided herein due to the occurrence of an Insolvency
Event, or, with respect to this Agreement, any other Event of Default; the term
“Liquidating Party” means, the Other Party or its Affiliate, with respect to the
relevant Liquidated Contract; and the term “Liquidation Date” means the date of
termination of the Liquidated Contracts. For each Liquidated Contract, the
Liquidating Party shall determine the aggregate gains or losses resulting from
the liquidation of the Liquidated Contract (each, a “Liquidation Balance”), by
calculating the difference, if any, between the price specified for the products
thereunder and the market price for the relevant commodity as of the date of
liquidation (as determined by the Liquidating Party in any commercially
reasonable manner), multiplied by the remaining quantities of the product to be
delivered thereunder. The Liquidation Balance for each Liquidated Contract shall
be netted to a single sum (the “Liquidated Amount”), and the Liquidating Parties
shall notify the Non-Performing Party of the Liquidated Amount in writing. The
Non-Performing Party shall pay the entire Liquidated Amount to the relevant
Liquidating Party within one (1) Business Day after the written notice is given,
and the Liquidated Amount shall bear interest at the Interest Rate, from the
date the Liquidated Amount is due until it is paid.

(e) Forward Contract Status. The parties acknowledge and agree that this
Agreement constitutes a “Forward Contract,” each Party is a “Forward Contract
Merchant,” and each payment hereunder constitutes a “Transfer” or a “Settlement
Payment” under the U.S. Bankruptcy Code - 11 U.S.C. Sec. 101, with all attendant
protections and benefits.

(f) Remedies Not Exclusive. The Other Party’s rights under this section shall be
in addition to, and not in limitation or exclusion of, any other rights and
remedies of the Other Party under this Agreement, or at law or in equity,
specifically including any right and remedies under the Uniform Commercial Code.
The rights of all Liquidating Parties under this section shall be in addition
to, and not in limitation or exclusion of, any other rights and remedies of the
Liquidating Party under the relevant Liquidating Contract, or at law or in
equity, specifically including any right and remedies under the Uniform
Commercial Code.

 

Petroleum Product Sale Agreement - CUSTOM   EXHIBIT B - Page 7 CST MARKETING AND
SUPPLY COMPANY  



--------------------------------------------------------------------------------

17. Allocation. If Seller does not have sufficient supplies of Product to meet
the supply obligations under this Agreement and its other product supply
obligations, then Seller may allocate its available supplies of Product on any
basis which in Seller’s sole judgment is fair and reasonable including, but not
limited to, an allocation based on historical or planned deliveries. The
shortage creating the need to allocate may be based on any of the following:
(a) an event of Force Majeure; (b) an actual shortage of Product; a partial or
total interruption or loss or shortage of transportation facilities or supplies
of Product; (c) a shortage in a contemplated source of supply of Product; or
(d) a general shortage in Seller’s product supply system (including the supply
system of the Seller’s Affiliates). Seller shall have no obligation to make up
any shortage resulting from an allocation hereunder. Furthermore, this Agreement
shall not be construed in any way to require Seller to purchase Product or
transfer Product from another refinery to supply any or all of the contract
volume hereunder.

18. [Intentionally deleted]

19. Miscellaneous.

(a) Independent Contractor. In performing their respective services pursuant to
this Agreement, Seller and Buyer are acting solely as independent contractors
maintaining complete control over their respective employees, facilities, and
operations. Neither Seller nor Buyer is authorized to take any action in any way
whatsoever for or on behalf of the other, except as may be necessary to prevent
injury to persons or property, or, in accordance with this Agreement, to
contain, reduce or clean up any spills that may occur.

(b) No Waiver. No waiver of any right under this Agreement at any time will
serve to waive of the same right at any future date.

(c) Assignment. Buyer may not assign any of its rights, duties, or obligations
provided for under this Agreement, in whole or in part, without the prior
written consent of Seller. Any purported assignment of this Agreement in
violation of this section will be void. The above notwithstanding, Buyer shall
have the right to assign this Agreement to any Affiliate by providing written
notice of such assignment to Seller and so long as Buyer expressly remains
jointly and severally responsible for the obligations so assigned with the
Affiliate assignee.

(d) Amendment. No amendment to this Agreement will be effective unless made in
writing and signed by an officer or other authorized representative of both
Parties.

(e) Severability. If a provision of this Agreement is unenforceable under any
Applicable Law, that provision will be enforced to the maximum extent permitted
by Applicable Law. The remaining provisions of this Agreement will continue in
full force and effect.

(f) Entire Agreement. This Agreement represents the entire agreement of the
Parties with respect to the matters contemplated by this Agreement.

(g) Audit. Each Party and its duly authorized representatives shall have access
during customary business hours to the accounting records and other documents
maintained by the other Party which relate to this Agreement and shall have the
right at its own expense to audit such records at any reasonable time or times
within one (1) year after the termination of this Agreement. However, a Party
can only conduct one audit per year, and the same year cannot be re-audited. In
no event shall the audited party be obligated to disclose legally privileged
information.

(h) Choice of Law. Any controversy, cause of action, dispute or claim arising
out of, relating to, or in connection with this Agreement, or the breach,
termination or validity thereof, shall be governed by the substantive and
procedural laws (excluding any conflict-of-laws, rules or principles which may
refer the laws of the State of Texas to the laws of another jurisdiction) of the
State of Texas. The parties specifically agree that the sole jurisdiction for
any claims shall be in State or Federal courts having jurisdiction thereof
located in the Harris County, Texas.

(i) U.N. Convention. The United Nations Convention on Contracts for the
International Sale of Goods shall not in any way apply to or govern this
Agreement or any transaction under this Agreement.

 

Petroleum Product Sale Agreement - CUSTOM   EXHIBIT B - Page 8 CST MARKETING AND
SUPPLY COMPANY  



--------------------------------------------------------------------------------

(j) Commissions and Gifts. No director, officer, employee or agent of either
Party shall give or receive any commission, fee, rebate, gift or entertainment
of significant value or cost in connection with this Agreement. Further, neither
Party shall make any commission, fee, rebate, gift or entertainment of
significant value or cost to any governmental official or employee in connection
with this Agreement.

(k) US Sanctions. The Parties expressly agree to comply with all United States
laws and regulations concerning U.S. sanctioned and/or embargoed countries,
entities and individuals. Seller warrants that no country, entity, or individual
prohibited by U.S. law or regulation has at any time had an interest in the
Product sold in under this Agreement.

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and part of one and the same document.

(m) Construction. The following rules of construction will govern the
interpretation of this Agreement: (i) “days,” “months,” and “years” will mean
calendar days, months and years unless otherwise indicated; (ii) “including”
does not limit the preceding word or phrase; (iii) section titles do not affect
interpretation; (iv) “hereof,” “herein,” and “hereunder” and words of similar
meaning refer to this Agreement as a whole and not to any particular provision
of this Agreement; and (v) no rule of construction interpreting this Agreement
against the drafter will apply.

(n) Attorney’s Fees. In the event either Party finds it necessary to bring suit
against the other Party as a result of any dispute arising out of this
Agreement, the prevailing Party in such dispute shall be entitled to recover, in
addition to such other damages and relief as it may be awarded by the court or
other forum of competent jurisdiction, its reasonable attorneys’ fees, court
costs and other reasonable costs of litigation.

[End of Exhibit B]

 

Petroleum Product Sale Agreement - CUSTOM   EXHIBIT B - Page 9 CST MARKETING AND
SUPPLY COMPANY  